
	
		II
		Calendar No. 696
		110th CONGRESS
		2d Session
		S. 2673
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2008
			Mr. Allard (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			April 10, 2008
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 10799 West Alameda Avenue in Lakewood, Colorado, as the
		  Felix Sparks Post Office Building.
	
	
		1.Felix Sparks Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 10799 West Alameda Avenue in Lakewood, Colorado, shall be
			 known and designated as the Felix Sparks Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Felix
			 Sparks Post Office Building.
			
	
		April 10, 2008
		Reported without amendment
	
